295 F.2d 608
Alva Milton ALLEN, Appellant,v.UNITED STATES of America, Appellee.
No. 16896.
United States Court of Appeals Eighth Circuit.
Oct. 27, 1961.

Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
To clear the records of the appeal pending from appellant's filing of notice of appeal, the case will be permitted to be docketed without payment of fee, but the appeal will thereupon the dismissed as frivolous.


2
The District Court's memorandum and order, denying appellant's motion under 28 U.S.C.A. 2255 to have his sentence vacated, plainly demonstrates that the motion is without any substance for either a granting of relief or the holding of hearing, and it entitled the court to certify that the attempt to appeal was without merit and so not taken in good faith.


3
To the statements in the trial court's memorandum, it may simply be added that, under United States v. Turley, 352 U.S. 407, 416, 77 S.Ct. 397, 1 L.Ed.2d 430, there is no room for appellant to contend that the automobile involved could not have been 'stolen', within the meaning of the Dyer Act, 18 U.S.C.A. 2312, by his having obtained possession of it through the fraudulent means of knowingly issuing a worthless check in purported purchase of it.


4
Appeal dismissed.